By the Court,

Savage, Ch. J.
The statute on this subject is somewhat obscure. It enacts that issues of fact shall be tried in the proper county, as follows: 1. Actions for the recovery of real estate, &c. shall be tried in the county where the subject of the action shall be situated. 2. Actions of trespass for injuries to the person, and actions on the case for injuries to the person or personal property shall be tried in the county where the cause of action arose. 2 R. S. 409, § 2. Trover is an action on the case, and the venue in it therefore must be laid in the county where the cause of action arose. Trespass for an injury to personal property is transitory.
Motion granted.